Title: From Benjamin Franklin to Jane Mecom, 21 May 1757
From: Franklin, Benjamin
To: Mecom, Jane



Dear Sister,
Woodbridge, New Jersey, 21 May, 1757.
I received your kind letter of the 9th instant, in which you acquainted me with some of your late troubles. These are troublesome times to us all; but perhaps you have had more than you should. I am glad to hear that Peter is at a place where he has full employ. A trade is a valuable thing; but, unless a habit of industry be acquired with it, it turns out of little use; if he gets that in his new place, it will be a happy exchange, and the occasion not an unfortunate one.
It is very agreeable to me to hear so good an account of your other children; in such a number to have no bad ones is a great happiness.
The horse sold very low indeed. If I wanted one to-morrow, knowing his goodness, old as he is, I should freely give more than twice the money for him; but you did the best you could, and I will take of Benny no more than he produced.
I don’t doubt but Benny will do very well when he gets to work; but I fear his things from England may be so long a coming, as to occasion the loss of the rent. Would it not be better for you to move into the house? Perhaps not, if he is near being married. I know nothing of that affair, but what you write me, except that I think Miss Betsey a very agreeable, sweet-tempered, good girl, who has had a housewifely education, and will make, to a good husband, a very good wife. Your sister and I have a great esteem for her, and if she will be kind enough to accept of our nephew, we think it will be his own fault, if he is not as happy as the married state can make him. The family is a respectable one, but whether there be any fortune I know not; and as you do not inquire about this particular, I suppose you think with me, that where every thing else desirable is to be met with, that is not very material. If she does not bring a fortune she will help to make one. Industry, frugality, and prudent economy in a wife, are to a tradesman, in their effects, a fortune; and a fortune sufficient for Benjamin, if his expectations are reasonable. We can only add, that, if the young lady and her friends are willing, we give our consent heartily, and our blessing. My love to brother and the children. Your affectionate brother,
B. Franklin.


P.S. If Benny will promise to be one of the tenderest husbands in the world, I give my consent. He knows already what I think of Miss Betsey. I am his loving aunt,
Deborah Franklin.

